Case 19-13914-jkf   Doc 34   Filed 11/12/19 Entered 11/12/19 17:40:13   Desc Main
                             Document      Page 1 of 4
Case 19-13914-jkf   Doc 34   Filed 11/12/19 Entered 11/12/19 17:40:13   Desc Main
                             Document      Page 2 of 4
Case 19-13914-jkf   Doc 34   Filed 11/12/19 Entered 11/12/19 17:40:13   Desc Main
                             Document      Page 3 of 4
Case 19-13914-jkf   Doc 34   Filed 11/12/19 Entered 11/12/19 17:40:13   Desc Main
                             Document      Page 4 of 4
